        Case 2:20-cr-00248-APG-VCF Document 16 Filed 01/13/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for James Merriweather

 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-00248-APG-VCF

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   JAMES MERRIWEATHER,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for James Merriweather, that
21   the Revocation Hearing currently scheduled on January 19, 2021 at 10:30 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than one-hundred and
23   twenty (120) days.
24          This Stipulation is entered into for the following reasons:
25
26
        Case 2:20-cr-00248-APG-VCF Document 16 Filed 01/13/21 Page 2 of 3




 1          1.     The parties believe there is a possible resolution to this matter that will avoid the
 2   need for a revocation hearing. In order to explore this resolution, the parties request a
 3   continuance to allow Mr. Merriweather to remain on supervision and demonstrate compliance.
 4          2.     The defendant is not in custody and agrees with the need for the continuance.
 5          3.     The parties agree to the continuance.
 6          This is the second request for a continuance of the revocation hearing.
 7          DATED this 13th day of January, 2021.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s/ Andrew Wong                                 /s/ Kimberly M. Frayn
      By_____________________________                 By_____________________________
12    ANDREW WONG                                     KIMBERLY M. FRAYN
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:20-cr-00248-APG-VCF Document 16 Filed 01/13/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-CR-00248-APG-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JAMES MERRIWEATHER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Tuesday, January 19, 2021 at 10:30 a.m., be vacated and continued to May 27, 2021 at the

12   hour of 9:30 a.m. in Courtroom 6C; or to a time and date convenient to the court.

13          DATED this 13th day of January, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
